Case 8:20-cv-00043-SB-ADS Document 220-1 Filed 07/09/21 Page 1 of 4 Page ID #:5309




   Summary Judgment Ex. 66
Case 8:20-cv-00043-SB-ADS Document 220-1 Filed 07/09/21 Page 2 of 4 Page ID #:5310




  1   COLIN REARDON (NY Bar #4945655)
      E-mail: colin.reardon@cfpb.gov
  2   Phone: (202) 435-9668
      E. VANESSA ASSAE-BILLE (NY Bar #5165501)
  3   E-mail: elisabeth.assae-bille@cfpb.gov
      Phone: (202) 435-7688
  4   1700 G Street, NW
      Washington, D.C. 20552
  5   Fax: (202) 435-5471
  6   LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
      E-mail: leanne.hartmann@cfpb.gov
  7   Phone: (415) 844-9787
      301 Howard St., Suite 1200
  8   San Francisco, CA 94105
      Fax: (415) 844-9788
  9
      Attorneys for Plaintiff Bureau of Consumer Financial Protection
 10
 11                     UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
 12
 13                                            )
      Bureau of Consumer Financial Protection, )          Case No.: 8-20-cv-00043-SB-ADS
 14                                            )
                       Plaintiff,              )
 15                                            )
           vs.                                 )          SUPPLEMENTAL DECLARATION
 16                                            )          OF DANI SCHNEIDER IN SUPPORT
      Chou Team Realty, LLC et al.,            )          OF PLAINTIFF’S MOTION FOR
 17                                            )          SUMMARY JUDGMENT AGAINST
                       Defendants.             )          DEFENDANT NESHEIWAT
 18                                            )
 19
 20         I, Dani Schneider, pursuant to 28 U.S.C. § 1746, hereby state and declare
 21   that I have personal knowledge of the facts as set forth below. If called as a
 22   witness, I could and would testify as follows.
 23         1.     I am a citizen of the United States and am over the age of eighteen
 24   (18) years old. I am employed as an Investigator with the Bureau of Consumer
 25   Financial Protection (“Bureau”) in the Office of Enforcement. My mailing
 26   address is 1700 G Street NW, Washington, DC 20552.
 27
 28
                              SUPPLEMENTAL DECLARATION OF DANI SCHNEIDER
                                                  1
Case 8:20-cv-00043-SB-ADS Document 220-1 Filed 07/09/21 Page 3 of 4 Page ID #:5311




  1         2.     I worked on the Bureau’s investigation of this matter and have also
  2   been assigned to assist in this litigation.
  3         3.     I previously submitted a declaration in support of the Bureau’s
  4   motion for summary judgment against Defendant Nesheiwat, which describes
  5   my background and the results of my review of a spreadsheet of consumer
  6   complaints about Docu Prep Center, Certified Doc Prep Services, Assure Direct
  7   Services, Direct Document Services, and Secure Preparation Services
  8   (collectively, the “SLDR Companies”) that the Bureau obtained from the
  9   Federal Trade Commission’s Consumer Sentinel database and also produced to
 10   Defendant Nesheiwat (Bates number CFPB-JN-0169670). See Plaintiff’s
 11   Summary Judgment Exhibit 30, ECF No. 191-35.
 12         4.     This supplemental declaration describes my review of that same
 13   spreadsheet of Consumer Sentinel complaints.
 14         5.     I reviewed the spreadsheet to identify consumer complaints dated
 15   between April 23, 2015 and January 9, 2017.
 16         6.     Within that time period, there are no complaints that refer to Jawad
 17   Nesheiwat.
 18         7.     Within that time period, there are no complaints that refer to Chou
 19   Team Realty, Inc., Monster Loans, or MonsterLoans.
 20         8.     Within that time period, there are no complaints that refer to Direct
 21   Document Solutions.
 22         9.     Within that time period, there are no complaints that refer to
 23   Secure Preparation Services.
 24         10.    Because of the COVID-19 epidemic, I am working from home and
 25   do not have ready access to a scanner. I am therefore signing this declaration
 26   using an electronic signature through Adobe Acrobat.
 27
 28
                               SUPPLEMENTAL DECLARATION OF DANI SCHNEIDER
                                                   2
Case 8:20-cv-00043-SB-ADS Document 220-1 Filed 07/09/21 Page 4 of 4 Page ID #:5312




  1   I declare under penalty of perjury that the foregoing is true and correct.
  2
  3   Executed on: July 2, 2021
  4
                          Dani A. Digitally  signed by
                                    Dani A. Schneider
  5
                          Schneider Date: 2021.07.02
                                    12:37:58 -04'00'
  6                       _____________________________
                          Dani Schneider
  7                       Investigator
                          Bureau of Consumer Financial Protection
  8                       1700 G Street, NW
                          Washington, D.C. 20552
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                              SUPPLEMENTAL DECLARATION OF DANI SCHNEIDER
                                                  3
